Mr. Justice Robb
delivered the opinion of the Court:
The sole question presented is whether the former adjudication of this case by this court constituted the law of the case notwithstanding the above decision of the Supreme Court in the Mosheuvel Case.
It is not necessary to discuss the general rule that a prior decision is conclusive on the same question on a subsequent appeal, for no rule is more firmly established or rigidly adhered to; *391Warner v. Grayson, 24 App. D. C. 57; Roberts v. Cooper. 20 How. 481, 15 L. ed. 973; Re Sanford Forte & Tool Co. 160 U. S. 247, 40 L. ed. 414, 16 Sup. Ct. Rep. 291; Yazoo & M. Valley R. Co. v. Adams, 180 U. S. 6, 45 L. ed. 401; Illinois v. Illinois C. R. Co. 184 U. S. 91, 46 L. ed. 446, 22 Sup. Ct. Rep. 300; United States v. Camou, 184 U. S. 574, 46 L. ed. 695, 22 Sup. Ct. Rep. 505.
A departure from the general rule is sought in this case, because, it is contended, the decision in the Mosheuvel Case is in effect a reversal of our decision in this case, and, therefore, controlling here. If plaintiff’s postulate is correct, his conclusion logically follows. We think, however, his postulate involves a misapprehension of the Mosheuvel decision. That decision was not rendered in this ease, and the court considered our former opinion herein solely for the purpose of the case before it. The court repudiated the doctrine announced by us in this case, but left the decision exactly where it was, and while the rule announced by the Supreme Court in that case will control and govern future cases in this court, it affects this case no more than it does any other case previously disposed of by us.
Questions, both of law and of fact, when finally determined by a judgment of a court of competent jurisdiction, are, while that judgment remains in force, res judicata as between the parties. The jurisdiction of the Supreme Court of the United States, if invoked at all, must be invoked in the manner prescribed by law, and until it is invoked a decision once reached by us, after the time has expired within which a rehearing may be allowed, is beyond our control. The great weight of authority is in harmony with this view. 34 L.R.A. 321 — 330; 26 Am. & Eng. Enc. Law. 2d ed. p. 184.
In Ogle v. Turpin, 8 Ill. App. 453, the precise question here involved was determined. There, between the first and second appeals in the appellate division, the supreme court of the state rendered a decision in another case inconsistent with the prior decision of the appellate division. The court was asked to rejadjudicate the question passed upon its former decision, but *392declined to do so, saying: “On the former appeal this cause was remanded for further proceedings not inconsistent with the opinion filed, and the principles laid down in the opinion were such as to leave no discretion in the court below to render any other decree than the one which has been rendered, so long as the record remained essentially unchanged.”
In Tipton County v. Indianapolis, P. & C. R. Co. 89 Ind. 101, it was held that where, since the prior decision, the court had held in other cases a contrary doctrine, the prior decision was nevertheless the law of the case as between the parties to that action.
To the same effect are Brown v. Marion Nat. Bank, 18 Ky. L. Rep. 186, 35 S. W. 926; Thomson v. Albert, 15 Md. 268; Lombard v. Gregory, 88 Iowa, 431, 55 N. W. 471, See also: Saulsbury v. Iverson, 73 Ga. 735; Fortenberry v. Frazier, 5 Ark. 202, 39 Am. Dec. 373; Burlington, C. R. & N. R. Co. v. Dey, 89 Iowa, 13, 56 N. W. 267; Herrick v. Belknap, 27 Vt. 699; Cleveland, C. C. & St. L. R. Co. v. Alfred, 123 Ill. App. 477.
We hold, therefore, that, notwithstanding the decision in the Mosheuvel Case, our prior decision constituted the law of this case, mid that the court below was not at liberty to depart from it.
The judgment must he reversed, with costs, and the cause remanded for further proceedings not inconsistent with this opinion. Beversed.